UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2291



XIU XIN JIANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-746-466)


Submitted:   January 17, 2007             Decided:   January 29, 2007


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas M. Sweeny, Lenexa, Kansas, for Petitioner.        Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Brianne Whelan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xiu Xin Jiang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration      Appeals   (“Board”)   adopting      without   opinion    the

immigration judge’s decision denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).        We deny the petition.

              The INA authorizes the Attorney General to confer asylum

on any refugee.      8 U.S.C. § 1158(a) (2000).       It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”           8 U.S.C. § 1101(a)(42)(A)

(2000).

              An applicant can establish refugee status based on past

persecution in his native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2006).        “An applicant who demonstrates

that he was the subject of past persecution is presumed to have a

well-founded fear of persecution.”          Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).        Without regard to past persecution, an

alien   can    establish   a   well-founded   fear   of   persecution    on   a

protected ground.     Ngarurih, 371 F.3d at 187.      An applicant has the

burden of demonstrating his eligibility for asylum.               8 C.F.R.




                                    - 2 -
§ 1208.13(a) (2006); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir.

1999).

            A   determination   regarding    eligibility    for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                 INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).          Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000).     This court will reverse the Board “only if the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”           Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks

omitted).

            We find the record does not compel a different result.

The immigration judge’s finding that Jiang was not persecuted

because of a trait or characteristic listed under § 1101(a)(42)(A)

was supported by substantial evidence.        In addition, there was no

evidence supporting Jiang’s contention he would be tortured if he

returned to China.

            Accordingly,   we   deny   the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           PETITION DENIED


                                  - 3 -